Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/28/22 has been entered. Claims 1-2,4-6, 8-9 have been amended. Claims 16-23 are new. Claims 12-14 are cancelled. Claims 1-11, and 16-23 are under examination.

Sequence Compliance
The application does not comply with 35 USC 1.821 (c) because  the sequence listing filed by EFSWeb as a text filed (.txt) on 6/2/20 has not been incorporated by reference into the application.

Claim Rejections Withdrawn
The rejection of claims 2, 4, 5, 6, 8 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the amendment to the claims.
The rejection of claim 13 under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more is withdrawn in view of the cancellation of the claim.
The rejection of claim(s) 13 under 35 U.S.C. 102(a)(1) as being anticipated by Van de Waterbeemd et al. US 2014/0147469 5/29/14 is withdrawn in view of the amendment to cancel the claim.
The rejection of claim(s) 1, 2, 4-11 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Van de Waterbeemd et al. PLOS ONE. Vol. 8, no. 1, E54314, 23 January 2013, pages 1-10 cited in IDS is withdrawn in view of the amendment to the claims.
The rejection of claims 1 and 3 under 35 U.S.C. 103 as being unpatentable over Van de Waterbeemd et al (herein after “Waterbeemd1”). PLOS ONE. Vol. 8, no. 1, E54314, 23 January 2013, pages 1-10 cited in IDS in view of Van de Waterbeemd et al (herein after “Waterbeemd2”)  US 2014/0147469 5/29/14 is withdrawn in view of the amendment to the claims.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 part c states “a genetic modification that decreases or knocks-out expression of a gene product”. Claim 5 part a and part b are genetic modifications, so in part c) this is a broader limitation that encompasses part a and part b and it is not clear what  other gene product whose expression is decreased or knocked-out in part c.




Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Status of Claims
Claims 1-4, 6-11, 16-18 and 20-23 are allowable. Claim 5 is rejected. Claim 15 is withdrawn. Claim 19 is objected to.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645